Citation Nr: 1748166	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.   13-24 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1986 to January 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In October 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's electronic folder. 

This appeal was last before the Board in January 2016, at which time it was remanded for further development.  As discussed below, the Board finds that there has not been substantial compliance with its remand with respect to the issue decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).

In the May 2016 rating decision, the RO granted service connection for a left knee disability and service connection for irritable bowel syndrome claimed as right side problem, history of acute gastroenteritis and right kidney stone (also claimed as right flank).  As this constituted a full grant of the benefits sought on appeal, those issues are no longer before the Board.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.



CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or aggravated by service, and such incurrence may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a July 2010 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, private treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in October 2015.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Veteran underwent a VA examination in March 2016.  The Board finds the VA examination opinions adequate.  The examination reports reflect that the examiner reviewed the Veteran's claims folder, took note of the Veteran's history, evaluated the Veteran's current condition and severity, and reported the Veteran's functional loss.  The Veteran has not asserted that the March 2016 examination was inadequate in any way, and the Board finds that the VA medical examination is adequate for evaluation purposes.  See 38 C.F.R. Â§ 4.2  (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Therefore, the Board finds that VA has met its duties to assist and notify the Veteran.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to isolated findings.  Id.  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

A.  Bilateral Hearing loss 

The Veteran contends he is entitled to service connection for bilateral hearing loss.  For the reasons stated below, the Board finds that service connection for bilateral hearing loss is not warranted on a direct or presumptive basis. 

Beginning with direct service connection, the Veteran has a current diagnosis of bilateral hearing loss for VA purposes, reflected by a March 2016 VA examination report.  

Beginning with direct service connection, the Veteran has a current diagnosis of bilateral hearing loss for VA purposes, reflected by a March 2016 VA examination report.  38 C.F.R. § 3.385.  Therefore, a current disability has been shown.  Second, the Veteran has contended that his hearing loss was caused by exposure to noise related to his duties as an Aircrew flight support.  Personnel records reflect that the Veteran served as an Aircraft life support specialist and therefore in-service noise exposure is conceded.  Based on this evidence, an in-service event, injury or disease has been shown and the second element of service connection met.  

Turning to the third element, the preponderance of the evidence is against a finding of a causal nexus between the Veteran's hearing loss and his active duty service.  The Veteran testified that he was exposed to loud noise from B-52 bombers and engines while he performed his duties as an Aircrew life support specialties.  While the Veteran is competent to testify to the presence of persistent symptoms since service, he is not competent to opine as to the presence of a medical nexus between his service and his current disability, as to do so require medical expertise.  Jandreau, 492 F.3d 1372.

The Veteran was afforded a VA examination in March 2016.  The examiner diagnosed the Veteran with sensorineural hearing loss in his right and left ear.  The examiner opined that the Veteran's hearing loss is at least as likely as not (50 percent probability or greater) not related of an event in his military service.  The examiner stated that, "the Veteran's file contained testing dating 1987 and two tests dating 1988.  All of the testing indicated hearing to be within normal range bilaterally even following the incident of acoustic trauma.  Testing in 2010 indicated hearing to be within normal range with the exception of 8000 Hz bilaterally." She further noted that the Veteran's hearing declined in the past six years, which would be too far removed from his service period to be related.  She commented that the Veteran had an occupational noise exposure following his service while working at a computer management manufacturing plant, a truck driver, and in working in waste management.  Moreover, the Veteran had recreational noise exposure through hunting and shooting. 

Based on the competent and credible lay and medical evidence of record, the Board finds the preponderance of the evidence is against a finding of a causal nexus between the Veteran's bilateral hearing loss and active duty service.  While the Veteran has reported as to his belief generally that there is a connection, his statements are outweighed by the 2016 VA medical opinion of record, which indicates that hearing loss was not apparent until well after service, and that record does not support a link between the current bilateral hearing loss and the noise exposure in service.  Significantly, the examiner's rationale was not limited to discounting a nexus between service and the current hearing loss because hearing loss was not shown in service, but included other reasons for her conclusion, including an assessment of the Veteran's post-service noise exposure.  The Board is not categorically dismissing the Veteran's lay statements.  Rather, the Board finds the statements have less probative value than the VA examiner who has medical experience and training and who relied on sound medical principles in the opinion and reasoning.  The VA examiner also based the opinion upon the review of the claims file.  As the third element is not met, service connection for bilateral hearing loss on a direct basis is not warranted in this case.  38 C.F.R. § 3.303.

Concerning service connection based on the presumption in favor of chronic diseases or continuity of symptomatology, the Veteran has been diagnosed with bilateral sensorineural hearing loss, which is considered an organic disease of the nervous system and is therefore a chronic disease for VA purposes.  38 C.F.R. § 3.309 (a).  As such, these theories of entitlement are potentially applicable.

Service treatment records (STRs) revealed that the Veteran's induction examination was normal.  The January 1986 enlistment examination report indicated that the Veteran marked "no" for any ear, nose, or throat trouble.  The Veteran's audiogram was within normal limits.  The examiner in the clinical evaluation indicated that the Veteran's ears were normal.  Furthermore, The Veteran's audiograms were within normal limits in March 1987, February 1988, and November 1988.

The preponderance of the evidence is against a finding of sufficient manifestations in service to identify the disease entity or manifestation to a compensable degree within one year of separation from service.  STRs for the period of active service are silent for any complaints of hearing difficulty in-service.  Post-service treatment records are silent for any medical evidence that the Veteran had compensable hearing loss for VA purposes until 2016.  Thus, the first objective evidence of compensable hearing loss is many years after the Veteran's separation from service.

As noted above, the Veteran has otherwise set forth his belief that his current hearing loss is related to service, these statements are outweighed by the medical opinion.  Based on this evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss either manifested in service to a degree sufficient to identify the disability or to a compensable degree within the first post-service year.  As such, service connection based on the presumption in favor of chronic diseases or on continuity of symptomatology is not warranted.  Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's bilateral hearing is causally related to his service or manifested within an applicable presumptive period.  Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  For these reasons, the claim is denied.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is denied.


REMAND

The Board in January 2016 remanded this matter because the November 2010 VA examiner's rationale was inadequate for evaluation purposes.  The examiner found that the Veteran's right knee disability was not aggravated during service, the examiner did not address the Veteran's in-service treatment for right knee strain/tear , nor did she address the Veteran's report of injuring his knees from training as an aircraft line support specialist.

Accordingly, the Veteran was afforded a VA examination in April 2016.  The examiner noted she reviewed the Veteran's claim folder.  She opined that the right knee disability, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in service injury, event, or illness.  The examiner's rationale for her conclusion was based on her review of the remand, claim folder, interview and examination of the Veteran that the right knee.  She noted that the military entrance exam in 1986 noted that the Veteran had right knee surgery when he was a teenager due to recurrent dislocation.  She further commented that medical literature indicated that acute patellar dislocations can result in patellar instability, pain, recurrent dislocations, decreased level of sporting activity, and patellofemoral arthritis.   

Unfortunately, the Board finds the examiner's opinion to be inadequate.  As was specifically requested in the Board's January 2016 remand, the examiner did not specifically note and address the Veteran's in-service injury and in-service treatment for right knee strain/tear in November 1989 as well as the Veteran's credible report of his injuring his knees from training as an aircrew life support specialist, and whether they aggravated the Veteran's pre-existing right knee disability.  For the foregoing reasons, the Board finds the VA medical opinion to be insufficient, and the Board must remand this matter again.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (holding that once VA undertakes efforts to provide an examination and opinion, it must ensure their adequacy); Stegall v. West, 11 Vet. App. 268, 271(1998) (holding that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders).  A VA addendum medical opinion is warranted to determine whether the Veteran's current right knee disability was aggravated by the Veteran's in-service injury.  See McLendon v. Nicholson, 20 Vet. App. 79, 81(2006); Colvin v. Derwinski, 1 Vet. App. 171(1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any outstanding treatment records related to the remaining claim on appeal.

2.  After undertaking the development listed above to the extent possible, obtain an addendum opinion from a VA examiner of sufficient expertise to determine the nature and etiology of the Veteran's right knee disability.  The electronic claims file, to include the Veteran's service treatment records, lay statements and testimonies, and treatment records, must be reviewed by the examiner, and a note that it was reviewed should be included in the report.  If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.






After review of the electronic file, the examiner should opine as to whether the right knee disability is at least as likely as not aggravated (i.e., permanently increased in severity) during active service? 

The examiner should note the Veteran's treatment for a right knee strain/tear in November 1989 as well as the Veteran's credible report or injuring his knee from training as an aircrew life support specialist.  

If so, was any increase clearly and unmistakably (obviously, manifestly or undebatable) due to the natural progress of the disease. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


